DETAILED ACTION
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to this disclosure.
U.S. Pat. 10,997,211 to Merriman et al. describes zone sharding techniques by which data in a database can be segmented, for example, by geographic location. Said techniques are applicable to geographic distribution of databases across multiple data centers and address regulatory compliance by which national governments are placing controls on where customer data is physically located, for example, by requiring that data is not allowed to be stored outside of its country’s borders.
U.S. Pat. 10,171,310 to Hernandez et al. describes methods ensuring regulatory compliance during application migration to cloud-based containers. 
U.S. Pub. 2013/0145027 to Parthasarathy et al. describes regulatory compliance techniques for dynamically modifying access to data based on the jurisdiction a user seeking access to the data is located with. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 2 and 15 recite
setting a transmission destination related to a predetermined cloud print service; and
transmitting to, the set transmission destination corresponding to any one of a plurality of different regions where the predetermined cloud print service is provided, a registration request to register the printing control apparatus in the predetermined cloud print service.
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 
Claims 3-14 are allowed as dependent claims.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F PAYER whose telephone number is (571)270-7302.  The examiner can normally be reached on 7:00 - 4:00 Mon & Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL F PAYER/Primary Examiner, Art Unit 2674